Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 21-23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention of previous elected Group I (claims 1-8 and 12-15) and the invention the new claims are directed to related containers. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have different functions (Group I claims a desiccant that is absent in the new claims), different scopes (new claims are related to a matrix supported in a vial insert), and are not obvious variants (new claims are related to a new function to “capture different components of a sample when the sample is being processed” not claimed in Group I). Furthermore, there would be a serious search and/or examination burden if restriction were not required because the new claims also requires a new search in at least CPC B65D21/0233, B65D21/0237, and B65D21/0238 along with a unique text search. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 12 depends on a canceled claim 11. For prosecution, the claim will be interpreted to depend upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco et al (US20110062176A1 published 03/17/2011; hereinafter Lourenco) in view of Portier (US20070114140A1 published 05/24/2007).
Regarding claim 1, Lourenco teaches a sample assembly comprising: 
a vial (a container 1 having a container body 2 – Figs. 5-6) defining an internal chamber configured to receive a vial insert (“defining an internal chamber configured to receive a vial insert” does not positively recite “a vial insert” and is interpreted under BRI to read on a vial with an internal chamber capable of holding a vial) (container 1 is capable of holding an insert and is shown with products 5 – Fig. 6); 
a sealing (closure cap 3 includes a ring part 30 – Fig. 3) arrangement including a coupling portion (a ring part 30 – Fig. 3) and a cap assembly (closure cap 3 – Fig. 3), 

the coupling portion (a ring part 30 – Fig. 3) configured to slidably couple to the vial (The ring element 30 is preferably clicked (positive fit) onto the bead 24 – Fig. 3  and paragraph 50) (the ring 30 must slide over the container 1 to click on the bead as shown in Figs. 3 and 6); and 
the cap assembly including a desiccant cap (top part 32 of the closure cap 3 – Fig. 3), the desiccant cap comprising a desiccant cap first end (end face 380 of the desiccant chamber 38 – Figs. 1-2), a desiccant cap second end (top part 32 of the closure cap 3 – Fig. 3), a desiccant cap chamber (desiccant chamber 38 between top part 32 and end face 380 – Figs. 1-2) defined between the desiccant cap first and second ends, and a desiccant positioned within the desiccant cap chamber (a silica gel, calcium chloride, a molecular sieve, other drying agents or any mixtures thereof – paragraph 39), wherein the desiccant is positioned above the vial insert and the internal chamber of the vial (desiccant chamber 38 is at the top of the inner chamber of container 1 and above products 5 – Fig. 6).
However, Lourenco does not teach the desiccant cap being configured to couple to the vial to selectively form a sterile barrier between the sealing arrangement and the vial.
Portier teaches the desiccant cap being configured to couple to the vial to selectively form a sterile barrier (protector 24 is in the form of a disc – paragraph 38) (A sieve with supporting structure, a grid with small grid openings but also cardboard etc may be used – paragraph 38) between the sealing arrangement and the vial (strong enough for the desired protection but on the other hand permeable for moisture and gas – paragraph 38). It would be advantageous to use a protector in the desiccant chamber to prevent spilling desiccant material into the sample container.

Regarding claim 4, Lourenco, modified by Portier, teaches the sample assembly of claim 1, wherein the coupling portion (a ring part 30 – Fig. 3) includes a ring portion, wherein the ring portion defines the mounting channel for receiving the vial (the ring part 30 fits over the container body 2 – Figs. 3-5) and a grip portion configured to be grasped by a user (the ring part 30 is capable of being gripped – Fig. 3).
Regarding claim 5, Lourenco, modified by Portier, teaches the sample assembly of claim 4, the sealing arrangement further comprising a lanyard (a hinge 34 – Fig. 5), the ring portion further comprising a ring portion periphery (outside edge of the ring part 30 – Fig. 5), the cap assembly further comprising one or more of a cap defining a cap periphery (top surface 320 of the closure cap 3 – Fig. 5) and a connection loop defining a connection loop periphery (top part 32 of the closure cap 3 – Fig. 5); and the lanyard being connected to the ring portion periphery and the connection loop periphery (a hinge 34 connects the outside edge of the ring part 30 to the top part 32 of the closure cap 3 – Fig. 5) or the lanyard being connected to the ring portion periphery and the cap periphery.
Regarding claim 6
Regarding claim 7, Lourenco, modified by Portier, teaches the sample assembly of claim 6, the lanyard being connected to a narrow end portion (the hinge 34 is attached to the edge of the ring part 30 engaging the bead 24 – Fig. 3).
Regarding claim 12, Lourenco, modified by Portier, teaches the sample assembly of claim 11 (interpreted to depend on claim 1; see 112b above), wherein the cap assembly (closure cap 3 – Fig. 3) includes a cap configured to be coupled to a first desiccant ledge of the desiccant cap first end (sealing skirt 36 of the closure cap 3 can be integrated with the desiccant chamber 38 the inner wall surface of the sealing skirt 36 defines the desiccant chamber) (end face 380 is connect to the inner walls of the desiccant chamber 38 – Figs. 1-2).
Regarding claim 15, Lourenco, modified by Portier, teaches the sample assembly of claim 1, the vial further comprising external vial grooves disposed on an outside surface of the vial (container body 2 comprises a bead 24 which serves to lockingly receive the ring element 30 – paragraph 50) proximate to a horizontally extending rim of the vial (bead 24 is formed on a horizontal rim of the container body 2 – Fig. 3-5), the external vial grooves being configured to provide a frictional fit with the sealing arrangement (the bead 24 locks onto the ring element 30 through friction – Figs. 3-5).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco, modified by Portier, in view of Qian (US20170335313A1 published 11/23/2017).
Regarding claim 2, Lourenco, modified by Portier, teaches the sample assembly of claim 1, further comprising the vial insert positioned within the vial (a spring element supports the products 5 – Fig. 6), 
However, Lourenco, modified by Portier, does not teach the vial insert being any combination of a sample chamber, a swab breaker assembly, or a matrix.
Qian teaches system for collecting biomolecules comprising a vial insert (filter column 200 is inserted into a bottom portion 600 – Figs. 3 and 6B) being any combination of a sample chamber (filter 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container, as taught by Lourenco as modified by Portier, with the filter column, taught by Qian, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Lourenco, Portier, and Qian all teach sealed containers for holding samples.
Regarding claim 8, Lourenco, modified by Portier, teaches the sample assembly of claim 1, wherein the desiccant cap has a lattice (protector 24 is a sieve with supporting structure – Portier paragraph 38) positioned proximate to the desiccant cap second end (Lourenco, modified by Portier, teaches a protector 24 positioned proximate to the top part 32 of the closure cap 3 – Fig. 1); 
wherein all the desiccant cap chamber is defined between the desiccant cap second end and the lattice (desiccant chamber 38 is located between top part 32 and end face 380, holding the protector 24 – Figs. 1-2).  
Lourenco, modified by Portier, does not teach wherein a small pore-sized disk is coupled to the lattice to restrict bacteria from entering a sterile chamber.
Qian teaches system for collecting biomolecules comprising a vial insert wherein a small pore-sized disk (porous frit 214 may comprise inert plastic with a pore size 10-90μm – paragraph 43) is coupled to the lattice to restrict bacteria from entering a sterile chamber (porous frit 214 is coupled to the matrix disc 212 and capable of restricting bacteria – Figs. 2-4 and paragraph 92). It would be advantageous to use a porous frit 214 coupled to a matrix disc 212 to gain the additional function of collecting biomolecules.
.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco, modified by Portier, in view of Virca et al (US Patent No. 4753358 A published 06/28/1988; hereinafter Virca)
Regarding claim 13, Lourenco, modified by Portier, teaches the sample assembly of claim 1. 
However, Lourenco, modified by Portier, does not teach the sample assembly further comprising a lab cap, the lab cap being configured to couple to the vial when the sealing arrangement is in an uncoupled position.
Virca teaches a vial cap coupling device wherein the sample assembly (the coupled vial of Fig. 7) further comprising a lab cap (a cylindrical retainer 14 of the vial cap coupling device 10 – Fig. 7), the lab cap being configured to couple to the vial when the sealing arrangement is in an uncoupled position (a slide ring 20 connects the cylindrical retainer 14 to the vial in a uncoupled position – Fig. 7). Virca teaches that it would be advantageous to use a cylindrical retainer over a vial cap to prevent contacting and contaminating the vial cap (column 5 lines 48-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container and closure cap, as taught by Lourenco as modified by Portier, with the vial cap coupling device, taught by Virca, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Lourenco, Portier, and Virca all teach containers for holding products. 
Regarding claim 14, Lourenco, modified by Portier, teaches the sample assembly of claim 1. 

Virca teaches a vial cap coupling device wherein therein the vial further comprising internal vial grooves (cylindrical retainer 14 has four axial ridges 39 on the inside surface – Fig. 4) disposed on an inside surface of the vial proximate to an open end of the vial (four axial ridges 39 are at the end of the opening to the cylindrical retainer 14 – Fig. 14), the internal vial grooves being configured to enable sterilization with the vial insert positioned within the vial (the vial cap coupling device 10 is coupled to a sealing cap 11 and is capable of being sterilized – Fig. 5). Virca teaches that it would be advantageous to use axial ridges 39 on the inside surface of the cylindrical retainer 14 to form a stronger connection (column 3 lines 55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container, as taught by Lourenco as modified by Portier, with internal axial ridges, taught by Virca, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Lourenco, Portier, and Virca all teach containers for holding products. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest prior arts on record Lourenco, Portier, Virca, Qian, US7854895B2, and US20070084735A1 do not teach the following limitation, neither individually nor combined, “the matrix further comprising a first compressed ring and a second compressed ring, wherein the first 
Response to Arguments
Applicant’s arguments dated 02/09/2022 with respect to the 102/103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
/T.C.S./Examiner, Art Unit 1796   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797